Martin, J.
Except for necessary reference to the item of accrued interest on the sum of $400 which the trial court found to be due the plaintiff from the respondent Jacob Zill-mer on the third cause of action and a modification of the judgment so as to include the item of accrued interest, ordinarily the judgment of the court below would be affirmed under Rule 64, which provides :
“In cases where the order or judgment is affirmed, opinions will not hereafter be written unless the questions involved be deemed by this court of such special importance or difficulty as to demand treatment in an opinion.”
See Will of Nieman, 223 Wis. 294, 270 N. W. 54.
Except as to the item of accrued interest, we have the single question, Are the findings of the trial court against the great weight and clear preponderance of the evidence? If they are not, the judgment must be affirmed as to the dismissal of the *44several causes of action. The court, after a careful consideration of all the testimony, is of the view that the findings of the trial court are supported by the great weight and clear preponderance of the evidence.
The court having found that the plaintiff guardian was entitled to recover from the respondent Jacob Zillmer the sum of $400, together with interest, it follows as a matter of law that the judgment must be modified so as to provide for interest at the rate of six per cent on the rent accruing at $20 per month from May 1, 1931, to January 6, 1933, and at the same rate on the total accrued rent from January 6, 1933, to February 5, 1936, which is the date of the entry of judgment. The judgment will be modified accordingly.
By the Court. — Judgment modified so as to include the item of interest as indicated in the opinion, and as so modified is affirmed, with costs to respondents.